DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on January 14, 2021 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 21-31, 34-39 are pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the at least one aperture in the body member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since there does not appear to be a corresponding limitation in the claims, this claim has been withdrawn from examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 25, 35, 36, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger et al. (US 2011/0015639), hereinafter “Metzger”.
Regarding claim 21, Metzger discloses a method for performing an implant surgery (FIGS. 3-5), the method comprising the steps of: positioning a body member (130 with 132) having a bone-facing bottom surface that is contoured to mateRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 16/183,400Dkt: 4394.A79US2Filing Date: November 7, 2018 Title: REVISION JOINT REPLACEMENT DEVICE AND METHODwith a metaphysis region of a bone (at 132, FIG. 5) against the bone (¶58); extending a connecting member (131) from the body member toward a distal end of the bone; positioning a guide member (108) attached to the connecting member proximate the distal end of the bone; and inserting a cutting tool into the guide member to remove bone material from the distal end of the bone (¶58).  
Regarding claim 23, Metzger discloses the method of claim 21, wherein positioning the body member comprises partially wrapping a medial-lateral curvature (at 132) of the bone-facing bottom surface around the bone to surround at least fifty percent of a circumference of the bone (FIG. 5A).  
Regarding claim 25, Metzger discloses the method of claim 21, wherein the body member is sized and shaped based on a reference location on a computed tomography (CT) scan of the bone so that the bone-facing bottom surface matches an external bone surface at a corresponding reference location on the bone (¶49).  
Regarding claim 35, Metzger discloses the method of claim 25, wherein the CT scan is performed prior to performing the implant surgery (¶49).  

Regarding claim 38, Metzger discloses the method of claim 21, further comprising fixing the body member to the bone (via 130).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger in view of Bonutti (US 2003/0028196).
Metzger discloses the method of claim 21, except wherein the implant surgery comprises a revision implant surgery.  Bonutti teaches a method for performing an implant surgery wherein “the apparatus and procedures disclosed herein may be utilized in association with a revision or partial knee replacement” (¶290). Therefore, it would have been obvious to one having ordinary skill in the art .
Allowable Subject Matter
Claims 22, 24, 26-31, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22, 24, 31, Metzger discloses a method for performing an implant surgery (FIGS. 3-5), the method comprising the steps of: positioning a body member (130 with 132) having a bone-facing bottom surface that is contoured to mateRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 16/183,400Dkt: 4394.A79US2Filing Date: November 7, 2018 Title: REVISION JOINT REPLACEMENT DEVICE AND METHODwith a metaphysis region of a bone (at 132, FIG. 5) against the bone (¶58); extending a connecting member (131) from the body member toward a distal end of the bone; positioning a guide member (108) attached to the connecting member proximate the distal end of the bone; and inserting a cutting tool into the guide member to remove bone material from the distal end of the bone (¶58).  However, the prior art, alone or in combination, fails to disclose wherein positioning the body member comprises: placing the body member against a diaphysis region of the bone; and sliding the body member into a flared landing zone in the metaphysis region of the bone, wherein extending the connecting member from the body member comprises releasably attaching the connecting member to the body member in an indexed position relative to the body member, or further comprising positioning the body member on the bone away from surfaces of the bone previously prepared to receive a prosthetic device and away from damaged or infected tissue of the bone identified in a computed tomography (CT) scan of the bone.  
Regarding claims 26-30 and 39, Metzger discloses a method for performing an implant surgery (FIGS. 3-5), the method comprising the steps of: positioning a body member (130 with 132) having a bone-facing bottom surface that is contoured to mateRESPONSE TO RESTRICTION REQUIREMENTPage 3Application Number: 16/183,400Dkt: 4394.A79US2Filing Date: November 7, 2018 Title: REVISION JOINT REPLACEMENT DEVICE AND METHODwith a metaphysis region of a bone (at 132, FIG. .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. 

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775